—Appeals from a judgment of the County Court of Broome County (Smith, J.), rendered January 3, 1992, convicting defendant upon his plea of guilty of the crimes of attempted rape in the first degree and criminal possession of a controlled substance in the fifth degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree in satisfaction of a superior court information and subsequently pleaded guilty to attempted rape in the first degree in satisfaction of a two-*729count indictment. On appeal, defendant contends that the consecutive prison sentences of lYa to 4 years and 3Ys to 10 years that he received upon his guilty pleas are harsh and excessive. We disagree. Defendant was allowed to plead to a lesser offense in satisfaction of the superior court information and to one of two counts in satisfaction of the indictment. In addition, the sentences defendant received were less than the harshest possible. Further, defendant knew that he would receive the sentences ultimately imposed at the time of his plea in satisfaction of the indictment and declined to withdraw his guilty plea in satisfaction of the information at that time. In light of these facts, we find no basis to disturb the sentence imposed by County Court (see, People v Gonzalez, 178 AD2d 850, lv denied 79 NY2d 948; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and White, JJ., concur. Ordered that the judgment is affirmed.